DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on May 31, 2022 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Leu et al (U.S. Patent # 10,259,158) in view of Wittmann (WIPO Patent Publication WO 2018/082740 A1; machine translation referenced hereafter).
	In the case of claim 1, Leu teaches a method for forming a three-dimensional ceramic object which included a rolling element in the form of a mechanical bearing (Abstract and Column 3 Lines 56-64). Leu teaches that the object was formed using an additive manufacturing process wherein the object was formed layer-by-layer using an aqueous past which was a mixture of binder/bonding agent and powder (Column 4 Lines 34-60 and Column 5 Lines 12-30). Leu teaches that after the blank/green piece was formed the piece was subjected to binder burnout to remove the bonding agent and then hardened by sintering (Column 5 Line 56 through Column 6 Line 23).
	Leu does not specifically teach that the blank/piece was subjected to grinding to create a final rolling element but as was discussed previously Leu was directed to an additive manufacturing process to form a bearing/rolling element.
	Wittmann teaches rolling/bearing element (Abstract) made of ceramic material and formed by an additive manufacturing process (Pages 6-7 Paragraphs 0023 and 0026). Wittmann teaches that after hardening the formed element the bearing was subjected to grinding to smooth the surface of the bearing (Page 8 Paragraph 0028).
	Based on the teachings of Wittmann, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have subjected the piece/object of Leu to a grinding treatment in order to smooth the surface of the object and form a final bearing/rolling element shape.
	As for claims 2-4, Leu does not teach that the blank/green piece comprised an outer shell surround a core with at least one intentional void wherein the core either contained no ceramic powder and bonding agent or was a lattice of ceramic powder and bonding agent. However, as was discussed previous, Leu was directed to forming a bearing.
	Wittmann teaches a bearing comprised of an outer shell/area and a inner area/core (Pages 2-3 Paragraphs 0008-009) wherein the inner area/core was hollow (Pages 1-2 Paragraphs 004-005) and therefore contained no ceramic powder/bonding agent or had a porous structure (Page 9 Paragraph 0036) which as show in Figures 1 and 2 had lattice structures.
	Based on the teachings of Wittmann, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the blank/green piece of Leu with an outer shell surround a core wherein the core was either devoid of ceramic powder/bonding agent or had a lattice/porous structure of ceramic powder/bonding agent because these were known configuration in the art for mechanical bearings.

Conclusion
	Claims 1 through 4 have been rejected. Claims 5 has been withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712